PER CURIAM:
El Director de la Oficina de Inspección de Notarías, mediante memorando fechado el 24 de mayo de 1989, nos informa que la notaría Leda. Myrna R. Serrano Casanova no había rendido sus índices notariales desde sep-tiembre de 1988.
El 8 de junio de 1989 concedimos a la licenciada Serrano Casanova un término de veinte (20) días para rendir los ín-dices y mostrar causa por la cual no debía ser separada del ejercicio del notariado por haber incumplido su deber legal de rendir dichos índices.
El 13 de julio de 1989 la notaría nos informó que había duplicado sus índices y los había remitido a la oficina del Director de Inspección de Notarías. En su escrito no acredita haber enviado dichos índices dentro del término legal ni ofrece razones justificadas para dicha omisión en el cumpli-miento de su deber legal.
El notario que incumple con su obligación de rendir ín-dices notariales incurre en conducta ilegal que acarrea la im-posición de sanciones disciplinarias. In re Alvarado Tizol, 122 D.P.R. 587 (1988).
Vistas las circunstancias presentes, se decreta la suspensión de la Leda. Myrna Rosa Serrano Casanova del ejercicio de la notaría por un período de seis (6) meses.

Se dictará la sentencia correspondiente.